Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 28, 2018

                                     No. 04-18-00014-CV

                                     Virginia BRETADO,
                                           Appellant

                                               v.

                   NATIONWIDE MUTUAL INSURANCE COMPANY,
                                  Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-09066
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
       On December 12, 2018, this court issued its opinion and judgment in this appeal. A
motion for rehearing was due on December 27, 2018. See TEX. R. APP. P. 49.1
       Before the due date, Appellant filed a motion for a seven-day extension of time to file a
motion for rehearing.
        Appellant’s motion is GRANTED. Appellant’s motion for rehearing is due on January 4,
2019.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court